IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


STANDARD CHARTERED BANK,               : No. 464 EAL 2014
                                       :
                   Respondent          :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
             v.                        :
                                       :
                                       :
AHMAD HAMAD AL GOSAIBI AND             :
BROTHERS COMPANY, ET AL.,              :
                                       :
                   Petitioners         :


                                    ORDER


PER CURIAM

     AND NOW, this 22nd day of January, 2015, the Petition for Allowance of Appeal

is DENIED.